NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                             In re the Marriage of:

                   DANIEL QUIGLEY, Petitioner/Appellee,

                                        v.

                   AMY QUIGLEY, Respondent/Appellant.

                           No. 1 CA-CV 15-0582 FC
                               FILED 6-21-2016


           Appeal from the Superior Court in Maricopa County
                          No. FC 2014-095155
                The Honorable Timothy J. Ryan, Judge

                                 REMANDED


                                   COUNSEL

Daniel Quigley, Phoenix
Petitioner/Appellee

Amy Quigley, Phoenix
Respondent/Appellant
                            QUIGLEY v. QUIGLEY
                             Decision of the Court



                        MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kent E. Cattani and Judge Donn Kessler joined.


D O W N I E, Judge:

¶1              Amy Quigley (“Mother”) appeals terms of the decree
dissolving her marriage to Daniel Quigley (“Father”) dealing with custody
and parenting time. For the following reasons, we remand to the superior
court for it to make statutorily required findings.

                  FACTS AND PROCEDURAL HISTORY

¶2           The parties have two minor children. Father filed a petition
for legal separation in 2014 that was later converted to a petition for
dissolution.

¶3           At the time of the dissolution trial, the children were living
with Father at his parents’ home, and Mother exercised parenting time
several days per week. Father sought sole legal decision-making authority
and asked the court to award Mother parenting time every other weekend.
Mother initially requested sole legal decision-making authority, with
Father having parenting time every other weekend. At trial, however, she
stated she would not object to joint legal decision-making authority.

¶4             The superior court concluded that it was in the children’s best
interests for the parties to have joint legal decision-making authority and
for Father to be the primary residential parent. Mother was awarded
parenting time every other weekend during the school term and every
other week during the summer break.

¶5          Mother timely appealed. We have jurisdiction pursuant to
Arizona Revised Statutes (“A.R.S.”) section 12-2101(A)(1).

                                 DISCUSSION

¶6            We review the superior court’s decision regarding parenting
time for an abuse of discretion. Nold v. Nold, 232 Ariz. 270, 273, ¶ 11 (App.
2013). A court abuses its discretion if the record lacks competent evidence
to support its decision, Little v. Little, 193 Ariz. 518, 520, ¶ 5 (1999), or if the


                                         2
                           QUIGLEY v. QUIGLEY
                            Decision of the Court

court makes “an error of law in the process of exercising its discretion.”
Fuentes v. Fuentes, 209 Ariz. 51, 56, ¶ 23 (App. 2004).

¶7           In resolving a dispute over legal custody, the superior court
must determine the best interests of the children by considering the factors
enumerated in A.R.S. § 25-403(A) and by making specific findings on the
record about all relevant factors. A.R.S. § 25-403(B). Failure to make such
findings constitutes an abuse of discretion. Nold, 232 Ariz. at 273, ¶ 11.

¶8            Although the superior court mentioned the A.R.S. § 25-403(A)
factors, we cannot determine whether its findings support the
determination that Father should be the primary residential parent because
several of the findings (the relationship between the parents and children;
the relationship of the children with parents, siblings and other involved
persons; and which parent is more likely to allow the children frequent and
meaningful contact with the other parent) refer to a Parenting Conference
Report that is not in the record on appeal.1

¶9             Moreover, the findings as stated do not explain the conclusion
that Father should be the primary residential parent. The court found, for
example, that Father “used the children as a manipulative ploy with little
regard for Mother’s rights as a parent,” hid evidence about his history of
domestic violence, and made “exaggerated claims about Mother in order to
obtain sole legal decision-making authority.”                  Although the court
potentially gave greater weight to other statutory factors — such as the
children’s adjustment to home and school — in determining that Father
should be the primary residential parent despite such adverse findings, we
cannot reach that conclusion on this record. See A.R.S. § 25-403(B) (“In a
contested legal decision-making or parenting time case, the court shall
make specific findings on the record about all relevant factors and the reasons
for which the decision is in the best interests of the child.” (emphasis added)).

¶10           Accordingly, we remand to the superior court for it to set
forth the basis for its § 25-403 findings and to explain how those findings
support the parenting time determination. Cf. Owen v. Blackhawk, 206 Ariz.
418, 421–22, ¶ 12 (App. 2003) (due to court’s failure to explain its
consideration of relevant statutory factors, remand was proper because it




1      Although the court asked the parties at trial whether they agreed
with summarized portions of the report, that record is insufficient to permit
meaningful appellate review of the findings.


                                       3
                        QUIGLEY v. QUIGLEY
                         Decision of the Court

was unclear whether court focused too much attention on one factor to the
exclusion of others).

                            CONCLUSION

¶11           For the foregoing reasons, we remand to the superior court
for it to make additional findings regarding the parenting time decision.




                               :AA




                                     4